Order entered November 23, 2022




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                            No. 05-22-00801-CV

                      IN RE TODD SAYLES, Relator

         Original Proceeding from the 162nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-17366

                                  ORDER
                 Before Justices Myers, Nowell, and Goldstein

     Before the Court are relator’s (1) Motion for Rehearing and (2) Motion for

Temporary Relief to Stay Underlying Proceedings. We DENY the motion for

rehearing, and we DENY the stay motion as moot.


                                          /s/     LANA MYERS
                                                  JUSTICE